McMurray, Presiding Judge.
Defendant entered a plea of guilty to driving under the influence of alcohol in violation of OCGA § 40-6-391 (a) (1) and (4) and following another automobile too closely in violation of OCGA § 40-6-49 (a), reserving the right to challenge on appeal the trial court’s denial of his motion to exclude results of the State administered breath test. See Mims v. State, 201 Ga. App. 277, 278-279 (1) (410 SE2d 824) (1991). This appeal is properly before this court for review since defendant’s plea of guilty was entered within 30 days of official publication (July 9, 1994) of this court’s decision in Hooten v. State, 212 Ga. App. 770 (1), 775 (442 SE2d 836). Held:
In his sole enumeration, defendant contends “[t]he trial court erred in denying [his] motion in limine to exclude results of a breath test where implied consent warnings were read to more than one individual at the same time.”
Defendant was involved in a multi-car collision and was placed under arrest, along with the driver of another wrecked vehicle, for suspected drunk driving. Although the arresting officer testified that he simultaneously advised defendant and the other drunk driving suspect under Georgia’s Implied Consent law (OCGA § 40-5-55 (a)) while defendant and the other suspect sat in the rear of his patrol car, the arresting officer also testified that he “independently” advised both suspects of their implied consent options before subjecting them to a *619State administered breath test. It thus appears that defendant’s sole enumeration of error is unsupported by the record.
Decided February 28, 1995
Reconsideration denied March 13, 1995
Calhoun & Associates, Gregory N. Crawford, for appellant.
Spencer Lawton, Jr., District Attorney, Leonard M. Geldon, David T. Lock, Assistant District Attorneys, for appellee.
The trial court did not err in failing to suppress the results of the State administered breath test.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.